Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159180                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159180
                                                                    COA: 346173
                                                                    Ingham CC: 17-000944-FH
  JONATHAN WAYNE WEHRLE,
           Defendant-Appellant.

  _____________________________________/

         By order of September 10, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the January 2, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted. In
  its consideration of this case, the Court of Appeals shall expressly address whether the
  information about the October 2018 interview with Christopher Wehrle that the
  prosecution has attached to its response in this Court may be properly considered on
  appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2020
           t0129
                                                                               Clerk